Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, with traverse, of Group I, claims 1-18 and 20 in the reply filed on November 18th, 2022 is acknowledged. The traversal is on the ground(s) that “The applicant traverses the present restriction requirement. Groups I and II are related in that they are related to the display device; therefore, the applicant traverses the restriction requirement on grounds that the search and examination of Groups I and II would not increase a search and/or examination burden”.  This is not found persuasive. The restriction for examination purposes as indicated in the restriction /election requirement, mailed on 10/20/2022, is proper because all these inventions listed in this action are independent or distinct for the reasons given and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Accordingly, the requirement is still deemed proper and is therefore made FINAL. 
Non-elected invention of Group II, claim 19 has been withdrawn from consideration.  Claims 1-20 are pending.
Action on merits of Group I, claims 1-18 and 20 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 25th, 2022 has been considered by the examiner.

Drawings
The drawings filed on 06/09/2021 are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-10, 12-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (CN108565347, hereinafter as Gao ‘347) in view of Shin (US 2014/0091285, hereinafter as Shin ‘285).
Regarding Claim 1, Gao ‘347 teaches a display panel, comprising 
a substrate (Fig. 10C, (10); [0037]), as well as a pixel defining layer (30; [0037) and a cathode layer (50; [0037]) that are laminated on the substrate, wherein the pixel defining layer comprises a plurality of first pixel defining structures (33) and a plurality of strip-shaped second pixel defining structures (34), the plurality of first pixel defining structures and the plurality of second pixel defining structures being configured to define a plurality of sub-pixel regions arranged in an array on the substrate, wherein a slope angle of the second pixel defining structure (34) is greater than a slope angle of the first pixel defining structure, and the second pixel defining structure is configured to separate portions of the cathode layer on two sides of the second pixel defining structure (see Fig. 10.C; para. [0032]-[0089]).  

Thus, Gao ‘347 is shown to teach all the features of the claim with the exception of explicitly the features: “the strip-shaped second pixel defining structures”.
However, Shin ‘285 teaches the strip-shaped second pixel defining structures (160b, see Figs. 9A and 9B).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Gao ‘347 by having the strip-shaped second pixel defining structures for the purpose of providing a more efficiency light emitting diode device (reduce/prevent a cross talk phenomenon and mixing of material from each organic light emitting layer; see para. [0029]) as suggested by Shin ‘285.

Regarding Claim 20, Gao ‘347 teaches a display device, comprising a power supply component and a display panel, wherein the power supply component is configured to supply power to the display panel, and the display panel comprises: 
a substrate (Fig. 10C, (10); [0037]), and a pixel defining layer (30; [0037) and a cathode layer (50; [0037]) that are laminated on the substrate, wherein the pixel defining layer comprises a plurality of first pixel defining structures (33) and a plurality of second pixel defining structures (34), the plurality of first pixel defining structures and the plurality of second pixel defining structures being configured to define a plurality of sub-pixel regions arranged in an array on the substrate, wherein a slope angle of the second pixel defining structure (34) is greater than a slope angle of the first pixel defining structure, and the second pixel defining structure is configured to separate portions of the cathode layer on two sides of the second pixel defining structure (see Fig. 10.C; para. [0032]-[0089]).  

Thus, Gao ‘347 is shown to teach all the features of the claim with the exception of explicitly the features: “a strip-shaped first and a strip-shaped second pixel defining structures”.
However, Shin ‘285 teaches the strip-shaped first/second pixel defining structures (160a and 160b, see Figs. 9A and 9B).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Gao ‘347 by having the strip-shaped first/second pixel defining structures for the purpose of providing a more efficiency light emitting diode device (reduce/prevent a cross talk phenomenon and mixing of material from each organic light emitting layer; see para. [0029]) as suggested by Shin ‘285.


    PNG
    media_image1.png
    161
    572
    media_image1.png
    Greyscale

                                        Fig. 6 (Gao ‘347)

Regarding Claim 2, Gao ‘347 teaches the slope angle of the second pixel defining structure (34) ranges from 90 degrees to 100 degrees (see Fig. 6).  
Furthermore, it has been held to be within the general skill of a worker in the art to select the slope angle of the second pixel defining structure ranges from 90 degrees to 100 degrees on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to select the slope angle of the second pixel defining structure ranges from 90 degrees to 100 degrees in order to improve the performance of the organic light emitting display device.

Regarding Claim 3, Gao ‘347 teaches a shape of a cross section of the second pixel defining structure (34) is at least one of an inverted trapezoid (see Figs. 5 and 6).
Furthermore, it has been held to be within the general skill of a worker in the art to select a shape (e.g. an inverted trapezoid shape) for the second pixel defining structure on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. (see Fig. 1 of  Zhao (US 2018/0286934) as an evidence). A person of ordinary skills in the art is motivated to select the inverted trapezoid shape for the second pixel defining structure in order to improve the performance of the organic light emitting display device.


Regarding Claim 4, Gao ‘347 teaches the second pixel defining structure (34) is a structure formed by performing a one-time patterning process on a non-photosensitive material (33; [0063]).  
Product by process limitation:
	The expression “formed by performing a one-time patterning process” is/are taken to be a product by process limitation and is given no patentable weight. A product by process claim directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See In re Fessman, 180 USPQ 324, 326 (CCPA 1974); In re Marosi et al., 218 USPQ 289, 292 (Fed. Cir. 1983); In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935); and particularly In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), all of which make it clear that it is the patentability of the final structure of the product “gleaned” from the process steps, which must be determined in a “product by process” claim, and not the patentability of the process. See also MPEP 2113. Moreover, an old and obvious product produced by a new method is not a patentable product, whether claimed in “product by process” claims or not.
	
Regarding Claim 5, Gao ‘347 teaches the non- photosensitive material comprises organic silicone resin (see para. [0063]).  

Regarding Claim 6, Gao ‘347 teaches a portion of the cathode layer (50) between two adjacent second pixel defining structures is of a continuous strip-shaped structure (see Fig. 10.c).  

Regarding Claim 7, Gao ‘347 teaches the slope angle of the first pixel defining structure (33) ranges from 20 degrees to 60 degrees (see Fig. 6).  
Furthermore, it has been held to be within the general skill of a worker in the art to select the slope angle (e.g. from 20 degrees to 60 degrees) for the first pixel defining structure on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. (see Fig. 1 of Zhao (US 2018/0286934) as an evidence). A person of ordinary skills in the art is motivated to select the slope angle from 20 degrees to 60 degrees of the first pixel defining structure in order to improve the performance of the organic light emitting display device.

Regarding Claim 8, Gao ‘347 and Shin ‘285 are shown to teach all the features of the claim with the exception of explicitly the features: “a shape of a cross section of the first pixel defining structure is a bow.  
However, it has been held to be within the general skill of a worker in the art to select a shape (e.g. a bow shape) for the first pixel defining structure on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. (bank 303, see Fig. 3 of Rohatgi (US 2015/0188082) as an evidence). A person of ordinary skills in the art is motivated to select the bow shape for the first pixel defining structure in order to improve the performance of the organic light emitting display device.

Regarding Claim 9, Gao ‘347 teaches the first pixel defining structure (33) is a structure formed by performing exposure and development on a photosensitive material (see para. [0063]).  
Product by process limitation:
	The expression “performing exposure and development” is/are taken to be a product by process limitation and is given no patentable weight. A product by process claim directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See In re Fessman, 180 USPQ 324, 326 (CCPA 1974); In re Marosi et al., 218 USPQ 289, 292 (Fed. Cir. 1983); In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935); and particularly In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), all of which make it clear that it is the patentability of the final structure of the product “gleaned” from the process steps, which must be determined in a “product by process” claim, and not the patentability of the process. See also MPEP 2113. Moreover, an old and obvious product produced by a new method is not a patentable product, whether claimed in “product by process” claims or not.

Regarding Claim 10, Shin ‘285 teaches an acrylic material or a polyimide material (see para, [0045).  

Regarding Claim 12, Shin ‘285 teaches a light-emitting layer (170) disposed between the pixel defining layer and the cathode layer (180), and the second pixel defining structure (160a) is further configured to separate portions of the light-emitting layer on two sides of the second pixel defining structure (see Fig. 11).  

Regarding Claim 13, Shin ‘285 teaches a portion of the light-emitting layer between two adjacent second pixel defining structures (160a) is of a continuous strip-shaped structure (see Fig. 11).  

Regarding Claim 14, Gao ‘347 teaches a plurality of anode blocks (20) disposed between the pixel defining layer and the substrate, wherein the plurality of anode blocks are in one-to-one correspondence with the plurality of sub-pixel regions, a central part of the anode block is disposed in a corresponding sub-pixel region, and an edge part of the anode block is covered by the pixel defining layer (33) (see Fig. 10c).  

Regarding Claim 15, Gao ‘347 teaches a pixel driving circuit (or thin film transistor) electrically connected to each of the anode blocks (see para. [0064]); and the first pixel defining structure is a resin material, and the first pixel defining structure covers the pixel driving circuit.  
Thus, Gao ‘347 and Shin ‘285 are shown to teach all the features of the claim with the exception of explicitly the features: “the first pixel defining structure is lightproof”.
However, it has been held to be within the general skill of a worker in the art to select a material (e.g. black resin etc.) for the first pixel defining structure on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. (or bank (303), see Fig. 3 of Rohatgi (US 2015/0188082) as an evidence). A person of ordinary skills in the art is motivated to select black resin material for the first pixel defining structure in order to improve the performance of the organic light emitting display device.

Regarding Claim 17, Shin ‘285 teaches the plurality of first pixel defining structures are arranged in parallel in a first direction, the plurality of second pixel defining structures are arranged in parallel in a second direction, and the first direction is perpendicular to the second direction (e.g. 160a is perpendicular to the 160b; see Fig. 9A).  

Regarding Claim 18, Gao ‘347 teaches a width of the first pixel defining structure and a width of the second pixel defining structure both range from 0.2 micrometers to 1.5 micrometers (see para. [0056]) which overlap the claim range of 0.5 micrometers to 3 micrometers.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gao ‘347 and Shin ‘285 as applied to claim 6 above, and further in view of Zhao (US 2018/0286934, hereinafter as Zhao ‘934).

Regarding Claim 11, Shin ‘285 teaches first and second pixel defining structures (see Fig. 9A).
Thus, Gao ‘347 and Shin ‘285 are shown to teach all the features of the claim with the exception of explicitly the features: “sub-pixels of at least two colors, wherein the sub-pixels in sub-pixel regions between two adjacent second pixel defining structures are of the same color, and the sub-pixels in any two adjacent sub- pixel regions between two adjacent first pixel defining structures are of different colors”.
However, Zhao ‘934 teaches sub-pixels of at least two colors (Red and Green; see Fig. 3), 
wherein the sub-pixels in sub-pixel regions between two adjacent second pixel defining structures are of the same color, and the sub-pixels in any two adjacent sub- pixel regions are of different colors (see Fig. 3; para. [0007] and abstract).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Gao ‘347 and Shin ‘285 by having sub-pixels of at least two colors, wherein the sub-pixels in sub-pixel regions between two adjacent second pixel defining structures are of the same color the sub-pixels in any two adjacent sub- pixel regions are of different colors in order to improve the resolution of the OLED product (see para. [0048]) as suggested by Zhao ‘934.
Thus, Gao ‘347, Shin ‘285 and Zhao ‘934 are shown to teach all the features of the claim with the exception of explicitly the features: “the sub-pixels in any two adjacent sub- pixel regions between two adjacent first pixel defining structures are of different colors”. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the sub-pixels that can be arranged in any order, thus the sub-pixels in any two adjacent sub- pixel regions between two adjacent first pixel defining structures are of different colors involves only routine skill in the art.  In re Einstein, 8 USPQ 167. A person of ordinary skills in the art is motivated to have the sub-pixels in any two adjacent sub- pixel regions between two adjacent first pixel defining structures are of different colors in order to improve the performance of the organic light emitting display device.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gao ‘347 and Shin ‘285 as applied to claim 6 above, and further in view of Kim (US 2015/0123084, hereinafter as Kim ‘084).
Regarding Claim 16, Gao ‘347 and Shin ‘285 are shown to teach all the features of the claim with the exception of explicitly the features: “at least one oxide transistor. “.
However, Kim ‘084 teaches at least one oxide transistor (Fig. 4, (21); [0062]-[0067]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Gao ‘347 and Shin ‘285 by having the oxide transistor in order to provide a light-emitting display apparatus having excellent device characteristics and display quality (see para. [0006]) as suggested by Kim ‘084.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
You et al. (US 2018/0342563 A1)			
Sim et al. (US 2017/0141169 A1)
Madigan (US 2014/0197396 A1)		
	
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829